ORDER
The Court having considered the Joint Petition to Place Respondent on Inactive Status filed by the Attorney Grievance Commission of Maryland and Tai S. Sim, Respondent, in which Respondent agrees to be placed on inactive status by the Court, it is this 9th day of October, 1998,
*543ORDERED, by the Court of Appeals of Maryland, that Tai S. Sim be, and he is hereby, placed on inactive status by consent from the practice of law in the State of Maryland; and it is further
ORDERED that the Clerk of this Court shall strike the name of Tai S. Sim from the register of attorneys, and pursuant to Maryland Rule 16-713, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State.